Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 7/27/20 and 10/28/20 have been considered.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Sipkema (US 2007/0098192 A1), cited by applicant is considered the closest art to the claimed invention.  Sipkema teaches a head-wearable apparatus (figure 6) that includes a frame (1) with first and second stems 2’ and 3’ each including at least first and second microphones  (M1-M4) and binaural processor (figure 1 along with paragraphs 0037 and 0047) that includes a beamformer (B2, paragraphs [0047, 0151] used to generate first and second beamformer signals (paragraph [0066 and 0069]).  This reference taken alone or in obvious combination however does not teach at least a storage device the stores the beamformer signals as a two-channel file as set forth in each of independent claims 1, 15 and 20.  The limitations of claims 2-14, 16-19 and 21 depend upon those features of claims 1, 15 and 20 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments concerning the filing of a terminal disclaimer filed 10/28/20 (which has been approved) overcoming the Double Patenting Rejections is persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/17/21